      Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    EDITH DARBY                                               CIVIL ACTION

    VERSUS                                                       NO. 20-1723

    PRIMERICA LIFE INSURANCE                                SECTION “R” (1)
    COMPANY AND ASHTON LUCIAN
    KING



                           ORDER AND REASONS

       Before the Court is plaintiff Edith Darby’s motion to remand. 1

Defendant Primerica Life Insurance Company opposes the motion. 2 Because

the Court finds that defendant King was improperly joined, the Court denies

the motion to remand and dismisses Darby’s claims against King.


I.     BACKGROUND

       This case arises from a denial of life insurance benefits. 3 On February

4, 2019, Darby applied for life insurance with Primerica designating her son

as the insured and herself as the beneficiary. 4 After the policy came into

force, Bias died. 5 Darby therefore requested the proceeds she alleged she was


1      See R. Doc. 6.
2      See R. Doc. 9.
3      See R. Doc. 1-1.
4      See id. at 3, ¶ III; R. Doc. 2 at 2, ¶ III.
5      See R. Doc. 1-1 at 3, ¶ V; R. Doc. 2 at 3, ¶ V.
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 2 of 13




due from Primerica as the beneficiary, a total of $100,000. 6 Primerica

denied Darby’s claim.7

      In a letter addressed to Darby, Primerica explained that because Bias

died within two years of the issuance of the policy, it conducted a routine

review of the claim. 8 According to Primerica, the review revealed that the

application   contained    “material    misrepresentations.” 9    Specifically,

Primerica contended that Darby failed to disclose that Bias “had a history of

generalized anxiety disorder, mood disorder, bipolar disorder, personality

disorder and was a cannabis abuser.”10 Primerica stated that had it known

about this medical history, it would not have approved the policy. 11 As a

result, Primerica denied Darby’s claim, rescinded the policy, and returned

the premiums that Darby paid.12

      Darby filed suit in state court, alleging Primerica breached its contract

and violated Louisiana statutes.13 In addition to suing Primerica, Darby sued

Ashton Lucian King, whom Darby alleges is an agent of Primerica. 14 In her


6     See R. Doc. 1-1 at 3, ¶ VI; R. Doc. 2 at 3, ¶ VI.
7     See R. Doc. 1-1 at 4, ¶ VIII; R. Doc. 2 at 3, ¶ VIII.
8     See R. Doc. 9-3 at 1.
9     Id.
10    Id.
11    Id.
12    Id.
13    See R. Doc. 1-1 at 4-7, ¶¶ IX-XVIII.
14    See id. at 1, ¶ I.
                                        2
      Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 3 of 13




Complaint, Darby asserts that King assisted her in completing Primerica’s

life insurance policy application.15 The parties do not dispute that King is a

non-diverse defendant.

       Primerica removed to this Court, alleging that Darby joined defendant

Ashton Lucian King to this lawsuit for the sole purpose of defeating complete

diversity.16 Primerica argues that King was improperly joined and that this

Court should deny Darby’s motion to remand. Darby argues that King was

not improperly joined. The Court considers the parties’ arguments below.



II.    LEGAL STANDARD

       A defendant may generally remove a civil action filed in state court if

the federal court has original jurisdiction over the action. See 28 U.S.C.

§ 1441(a). The removing party bears the burden of showing that federal

jurisdiction exists. See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

Cir. 1995). In assessing whether removal was appropriate, the Court is

guided by the principle, grounded in notions of comity and the recognition

that federal courts are courts of limited jurisdiction, that removal statutes

should be strictly construed. See, e.g., Manguno v. Prudential Prop. & Cas.




15     See R. Doc. 1-1, at 3, ¶ III.
16     See R. Doc. 1, at 2-3, ¶ 6.
                                       3
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 4 of 13




Ins., 276 F.33d 720, 723 (5th Cir. 2002); Neal v. Kawasaki Motors Corp.,

No. 95-668 1995 WL 419901, at *2 (E.D. La. July 13 1995). Though the Court

must remand the case to state court if at any time before the final judgment

it appears that it lacks subject matter jurisdiction, the Court’s jurisdiction is

fixed as of the time of removal. 28 U.S.C. § 1447(c); Doddy v. Oxy USA, Inc.,

101 F.3d 448, 456 (5th Cir. 1996).

      For diversity jurisdiction to exist, the amount in controversy must

exceed $75,000, and there must be complete diversity between plaintiffs and

defendants. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger,

437 U.S. 365, 373 (1978). Having a plaintiff and a defendant who are citizens

of the same state would ordinarily destroy complete diversity.                 See

McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004).

Therefore, when a non-diverse party is properly joined as a defendant, no

defendant may remove the case under 28 U.S.C. § 1332.

      A defendant may remove by showing that a non-diverse party was

improperly joined. Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th

Cir. 2004).    Because the doctrine is a narrow exception to the rule of

complete diversity, the burden of demonstrating improper joinder is a heavy

one. Id. at 574. A defendant may establish improper joinder by showing

either: “(1) actual fraud in pleading jurisdictional facts, or (2) inability of the


                                        4
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 5 of 13




plaintiff to establish a cause of action against the non-diverse defendant.” Id.

at 573. To determine the second element, courts ask “whether the defendant

has demonstrated that there is no possibility of recovery by the plaintiff

against an in-state defendant, which stated differently means that there is no

reasonable basis for the district court to predict that the plaintiff might be

able to recover against an in-state defendant.” Id.

      “In analyzing whether a plaintiff has demonstrated a reasonable

possibility of recovery, the district court may ‘conduct a Rule 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine

whether the complaint states a claim under state law against the in-state

defendant.’” Menendez v. Wal-Mart Stores, Inc., 364 F. App'x 62, 69 (5th

Cir. 2010) (per curiam) (quoting Smallwood, 385 F.3d at 573). As is the case

in the Rule 12(b)(6) context, the plaintiff must plead “‘enough facts to state

a claim to relief that is plausible on its face.’” See Int'l Energy Ventures

Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 200 (5th Cir. 2016)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is

facially plausible when the plaintiff pleads facts that allow the Court to “draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must

accept all well-pleaded facts as true and must draw all reasonable inferences


                                       5
    Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 6 of 13




in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 239

(5th Cir. 2009). But the Court is not bound to accept as true legal conclusions

couched as factual allegations. Iqbal, 556 U.S. at 678. In conducting its

analysis, the Court may consider “documents [that are] referred to in the

pleadings and are central to a plaintiff's claims.” Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

      In limited circumstances, the Court may pierce the pleadings to assist

in its 12(b)(6)-type analysis. “[T]here are cases, hopefully few in number, in

which a plaintiff has stated a claim [under the 12(b)(6)-type analysis], but

has misstated or omitted discrete facts that would determine the propriety

of joinder.” Smallwood, 384 F.3d at 573. In these cases, “the district court

may, in its discretion, pierce the pleadings and conduct a summary inquiry.”

Id. But if the Court finds that allegations against the non-diverse defendant

cannot survive a Rule 12(b)(6) analysis, “it is unnecessary to pierce the

pleadings to consider the declarations the parties submitted.” Gros. v.

Warren Properties Inc., No. 12-2184, 2012 WL 5906724, at *13 (E.D. La.

Nov. 26, 2012).




                                      6
      Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 7 of 13




III. DISCUSSION

       In her motion to remand, Darby contends that her Complaint sets out

two state causes of action against King—one for negligent misrepresentation

and another for breach of contract. 17 The Court proceeds by subjecting each

claim to the relevant 12(b)(6)-type analysis.

       A.     Negligent Misrepresentation

       Darby’s Complaint fails to plead sufficient facts to state a negligent

misrepresentation claim against King. To succeed on a theory of negligent

misrepresentation, a plaintiff must show that “(1) the defendant owes a duty

to supply correct information; (2) the defendant breaches that duty; and, (3)

the plaintiff suffers damages resulting from a justifiable reliance on that

misrepresentation.” Collins v. State Farm Ins., No. 06-6649, 2007 WL

1296240, at *3 (E.D. La. Apr. 30, 2007) (citing Chiarella v. Spirit Spectrum,

LLP, 921 So. 2d 106, 123 (La. App. 4 Cir. 2005)). The breach can occur either

through statement or omission. See, e.g., McLachlan v. New York Life Ins.,

488    F.3d    624,    628     (5th   Cir.   2007)   (“Louisiana   provides   a

general negligent misrepresentation cause of action where there is a legal

duty to provide correct information and the defendant fails to disclose or

discloses misinformation.”).


17     See R. Doc. 6-1 at 7.
                                         7
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 8 of 13




      Here, Darby does not allege that King made any statements or

omissions at all. Rather, she simply alleges that King assisted her, Bias, or

both, in completing Primerica’s life insurance application. 18 First, Darby

alleges that “[she] made an application for life insurance with defendant,

Primerica . . . through its agent, Defendant Ashton Lucian King.”19 Three

pages later, Darby asserts that “[King] assisted Mr. Bias in completing the

application and instructed him how to complete [the] same.” 20 Neither of

these contradictory statements alleges that King provided misinformation,

or failed to provide accurate information, during the application process.

The Complaint does not identify any information whatsoever that King

omitted to supply or any misinformation he provided.

      Next, Darby asserts a “legal conclusion couched as factual allegation[]”

that the Court is not bound to accept. Id. at 678. Darby asserts that King

“had a duty to petitioner to ensure the application was completed properly

and failed to properly complete [the] same, breaching his duty and causing

the damages complained of herein.”21 “While legal conclusions can provide




18    See R. Doc. 1-1 at 5-6, ¶¶ XV-XVII.
19    See id. at 3, ¶ III.
20    Id. at 6, ¶ XV (emphases added).
21    Id. at ¶ XVI.
                                      8
    Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 9 of 13




the framework of a complaint, they must be supported by factual

allegations.” Id. at 679. The Court finds that Darby alleges no factual

predicate for the existence of a duty owed by King to ensure that Darby or

Bias complete the application properly. As a result, Darby fails to state a

claim of negligent misrepresentation. Iqbal, 556 U.S. at 666.

      Even if the Court were to accept Darby’s unsupported legal conclusions

as true, nothing in her Complaint alleges with the third element of negligent

misrepresentation—justifiable reliance. “Louisiana courts have held that an

insured’s reliance on an insurer’s alleged misrepresentation is not justifiable

when the terms of the policy clearly reveal that the alleged misrepresentation

was inaccurate.” Campo v. Allstate Ins., 440 F. App’x 298, 301-02 (5th Cir.

2011).    In other words, if clear policy terms contradict alleged

misrepresentations, the “insured [remains] responsible for reading his policy

and is presumed to know its terms.” City Blueprint & Supply Co. v. Boggio,

3 So. 3d 62, 67 (La. App. 4 Cir. 2008).

      Here, the policy indicates that inaccurate application information

could result in the denial of benefits. The Application Agreement, which

Darby reviewed and signed, provides that if an insured dies within two years

of the issuance of a policy, as occurred here, then “(a) [Primerica] may

contest such coverage under the policy; and (b) such coverage may be


                                      9
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 10 of 13




rendered void if [Primerica] determines that any information in the

application related to such coverage is false, incomplete or incorrect.”22 In

addition, Darby signed directly under a bold statement that provided “[t]he

approval of insurance for the proposed insured(s) is based on the

representations made regarding use of tobacco or nicotine, responses to

medical questions and other application information. False representations

will result in a denial of coverage in a claims investigation and may be

considered insurance fraud.” 23

      Consequently,      even     if   defendant    King     made      negligent

misrepresentations, Darby could not have “justifiably relied” on those

misrepresentations. Indeed, this Court held that nearly identical language

barred a plaintiff from justifiably relying on alleged misrepresentations. See

Anderson v. Primerica Life Ins., No. 19-9943, 2019 WL 8301672, at *6-*7

(E.D. La. Dec. 4, 2019). As was the case in Anderson, any “reliance on [the

agent’s] statement . . . was unreasonable in light of the fact that the policy in

this case specifically contains a straightforward, uncomplicated, exclusion.”

Id. at *6 (citing City Blueprint, 3 So. 3d at 67). That is, “[a] simple review of

the policy would have put the [Darby] on notice” that her coverage might be




22    R. Doc. 9-1 at 5.
23    See id. at 8 (emphasis added).
                                       10
     Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 11 of 13




void. See id. Thus, there is no reasonable basis to predict that Darby can

recover under a claim for negligent misrepresentation.

      Having conducted the 12(b)(6)-type analysis with respect to Darby’s

negligent misrepresentation claim, the Court finds that Darby fails to state a

claim. As a result, there is no “reasonable basis” that Darby “might be able

to recover against” King on this cause of action. See Smallwood, 384 F.3d at

573. The Court proceeds to the second cause of action.

      B.    Contract Liability

      Next, Darby’s prayer for relief asserts that she is entitled to “specific

performance and damages” against defendant King for breach of contract.24

Under Louisiana law, “an agent for a known principal is not held personally

liable with respect to the principal’s contractual obligations . . . unless the

agent [1] personally binds himself, [2] exceeds his authority, or [3]

misrepresents a position of the principal.” McKeough v. State Farm Fire

and Cas. Co., No. 07-6568, 2008 WL 517139, at *2 (E.D. La. Feb. 22, 2008);

see also La. Civ. Code arts. 3016, 3019. Once again, Darby’s Complaint fails

to allege sufficient factual matter that could support this cause of action.

Iqbal, 556 U.S. at 679.




24    See R. Doc. 1-1, at 6, ¶ XVIII; R. Doc. 6-1, at 5.
                                       11
       Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 12 of 13




        Nothing in Darby’s complaint alleges that King bound himself or

exceeded his authority. To the contrary, Darby’s complaint states that “[a]t

all relevant times, [King] was acting for the benefit of Defendant, Primerica

Life Insurance Company, as its agent, and/or in the course and scope of his

employment.”25      Nor does Darby allege any facts suggesting that King

misrepresented Primerica’s position. As explained above, the Complaint

identifies no inaccurate representation made by King, or any accurate

information he omitted about the insurer’s position. Consequently, the

Court finds that Darby fails to state a claim on her second cause of action and

that there is no “reasonable basis” that Darby “might be able to recover

against” King on a theory of breach of contract. See Smallwood, 384 F.3d at

573.

        C.    Declining to Pierce the Pleadings

        Finding the Rule 12(b)(6)-type analysis conclusive, the Court declines

to pierce the pleadings in this case. See Smallwood, 385 F.3d at 573; Gros.

v. Warren Properties Inc., No. 12-2184, 2012 WL 5906724 at *13 (E.D. La.

Nov. 26, 2012). Even if the Court were to pierce the pleadings, plaintiff’s

submission—an affidavit signed by Edith Darby26—would not alter the




25      See R. Doc. 1-1 at 6, ¶ XVII (emphasis added).
26      See R. Doc. 6-2.
                                        12
      Case 2:20-cv-01723-SSV-JVM Document 14 Filed 09/14/20 Page 13 of 13




outcome. Darby’s affidavit contradicts her Complaint, and it does not allege

any conduct by King that could support either cause of action.



IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES plaintiff’s motion to

remand. Because there is no reasonable basis to predict that plaintiff might

be able to recover against the only in-state defendant, the Court also

DISMISSES WITH PREJUDICE plaintiff’s claim against defendant Ashton

Lucian King.




        New Orleans, Louisiana, this _____
                                      14th day of September, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      13
